Title: From Thomas Jefferson to Albert Gallatin, 11 September 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Dear Sir
Monticello Sep. 11. 1801.
I inclose you a note, which tho’ it came unsigned, as you see it, I know by the handwriting came from Tenche Coxe. you will judge whether it contains any thing calling for attention. it was accompanied by an Aurora of Aug. 22. in which was a piece signed A Pensylvanian with numerous corrections with the pen. it is the way in which he usually made known to me the pieces he wrote.  I also inclose a letter in answer to one of mine on the subject of Chisholm.
   
   Chisman is meant.

 it is merely to shew that from the state of his affairs, he is one of those who should be held to punctuality.  this mail is also come without bringing me any thing relative to the public dispatches which came by the Maryland. Mr. Madison left me on Monday, not very well, & I have no letter from him by the post. possibly he has recieved the dispatches by the Maryland, & will forward them by special conveyance. Accept assurances of my affectionate esteem & high consideration.
Th: Jefferson
Sep. 12. since writing this the French dispatches are recd by express from Mr. Madison who is recovered.
